NUMBER 13-20-00005-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                           IN RE JENNIFER GAYLE JANVIER


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
             Memorandum Opinion by Justice Longoria 1

        On January 3, 2020, relator Jennifer Gayle Janvier filed a petition for writ of

mandamus seeking to compel the trial court to transfer the underlying case from Kleberg

County, Texas, to Victoria County, Texas, based on mandatory venue provisions found

in the Texas Family Code. See TEX. FAM. CODE ANN. § 155.201. The Court requested

that the real party in interest, Justin Lee Todd, or any others whose interest would be



          1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
directly affected by the relief sought, file a response to the petition for writ of mandamus.

See TEX. R. APP. P. 52.2, 52.4, 52.8. However, relator has now filed a motion to dismiss

this original proceeding on grounds that the trial court has granted her motion to transfer,

thereby rendering moot the relief requested in the petition for writ of mandamus.

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that it should be granted. See City of Krum, Tex. v. Rice, 543 S.W.3d 747, 749

(Tex. 2017) (per curiam) (stating that a case is moot when either no live controversy exists

between the parties or the parties have no legally cognizable interest in the outcome);

Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012) (“Put simply, a case is

moot when the court’s action on the merits cannot affect the parties’ rights or interests.”);

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings, including the appeal.”). Accordingly, we GRANT relator’s motion

to dismiss this original proceeding and we DISMISS the petition for writ of mandamus as

moot. See TEX. R. APP. P. 52.8(a).

                                                                NORA L. LONGORIA
                                                                Justice

Delivered and filed the
14th day of January, 2020.




                                                 2